           Case 1:19-cr-00521-PKC Document 42 Filed 02/12/20 Page 1 of 2
                                           U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      February 12, 2020

BY ECF
The Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:      United States v. Peter Bright, 19 Cr. 521

Dear Judge Castel:

        The Government respectfully submits the following proposed modifications to the Court’s
draft jury charges.

       General Introductory Charges:

            Charge No. XXII (Charts and Summaries): The Government submits this charge is not
             applicable.

            Charge No. XXIII (Uncalled Witnesses—Equally Available): The Government
             submits this charge is not applicable unless the defendant argues in summation that a
             witness could have been called.

            Charge No. XXV (Defendant’s Testimony (If Defendant Testifies)): The Government
             submits the paragraph of the charge beginning “If you determine that the defendant
             committed the acts charged in the indictment and the similar acts as well . . .” should
             be moved to Charge No. XXIV (Limiting Instruction—Similar Act Evidence).
          Case 1:19-cr-00521-PKC Document 42 Filed 02/12/20 Page 2 of 2
The Honorable P. Kevin Castel
Page 2
      Substantive Law:

          Section I.E (Fourth Element—Age of Victim): The Government submits this phrase
           “with whom the defendant was communicating” should be struck from the sentence “It
           is not a defense to the charge that the person with whom the defendant was
           communicating was not in fact under 18 years old, as long as the defendant believed
           him or her to be under 18 years old.”

                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney for the
                                                  Southern District of New York


                                               by: /s/ Alexander Li
                                                   Alexander Li
                                                   Timothy Howard
                                                   Assistant United States Attorneys
                                                   (212) 637-2265/-2308
